Citation Nr: 1731769	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  15-08 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent before June 6, 2014 and to a disability evaluation in excess of 30 percent thereafter for sinusitis and residuals of a septorhinoplasty.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served in the United States Navy from July 1983 to April 1993. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2015 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Paul, Minnesota and San Diego, California. 

In April 2017, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. for issuance of a supplemental statement of the case (SSOC).  The action specified in the April 2017 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to June 6, 2014, the Veteran's service connected sinusitis was not characterized by three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; chronic osteomyelitis; or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  

2.  After June 6, 2014, there is evidence the Veteran's service connected sinusitis was characterized near constant symptoms of headaches, sinus pain and tenderness, purulent discharge, and crusting.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 10 percent before June 6, 2014 for sinusitis and residuals of a septorhinoplasty have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.97 Diagnostic Code 6514 (2016).

2.  The criteria for entitlement to a disability evaluation of 50 percent after June 6, 2014 for sinusitis and residuals of a septorhinoplasty have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.97 Diagnostic Code 6514 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  An evaluation of the level of disability present includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2016).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2016).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran's service-connected sinus condition has been rated under 38 C.F.R. § 4.97, Code 6514, which rates chronic sphenoid sinusitis.  Under the general rating formula for sinusitis (Diagnostic Codes 6510-6514), a 10 percent rating is warranted when there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6514 (2016).

In January 2014, the Veteran was afforded a VA examination of his sinusitis.  The Veteran reported a history of chronic sinusitis, status post septoplasty, frontal sinusotomy, maxillary antrostomy, and sphenoidotomy.  The Veteran reported that he treats his condition with daily irrigation, as well as Afrin and Sudafed as needed.  The Veteran was diagnosed with pansinusitis and rhinitis.  He was noted to have had four non-incapacitating episodes of sinusitis in the past twelve months, as well as one incapacitating episode of sinusitis requiring prolonged (4 to 6 weeks) of antibiotics treatment in the past twelve months.  He did not currently have any findings, signs or symptoms attributable to chronic sinusitis.  

In June 2014, the Veteran submitted a DBQ completed by his treatment provider, Dr. C.F..  The Veteran was diagnosed with chronic sinusitis which the examiner characterized as near constant with headaches, pain and tenderness of the affected sinuses, and purulent discharge or crusting.  She reported that the Veteran had non-incapacitating episodes of sinusitis, but did not identify how many.  She also reported the Veteran had three or more prolonged incapacitating episodes of sinusitis.  He had a history of sinus surgery with no chronic osteomyelitis.  

In June 2016, the Veteran was afforded another VA examination of his sinusitis.  The Veteran was again diagnosed with chronic pansinusitis, which he reported treating with daily nasal saline irrigation and Flonase.  He also uses Sudafed, Afrin and Motrin for sinus flare-ups.  The VA examiner found that the Veteran does not currently have any findings, signs or symptoms attributable to chronic sinusitis, to include near constant sinusitis with headaches, sinus tenderness, purulent discharge, or crusting.  The examiner found that the Veteran had four non-incapacitating episodes of sinusitis in the past twelve months and no incapacitating episodes.  The examiner noted that the Veteran has a long history of chronic sinusitis complicated by multiple facial fractures, and is currently managing his condition with Flonase and nasal irrigation, but does require antibiotics several times per year on an outpatient basis.

The Veteran also testified before the undersigned Veterans' Law Judge at a March 2017 videoconference hearing that he suffers from daily sinus pain and tenderness, as well as headaches several times a week.  

Based on all the above evidence, the Board finds that a higher disability evaluation cannot be assigned prior to June 6, 2014.  The January 2014 VA examination found that the Veteran did not have three or more incapacitating episodes of sinusitis in the past twelve months or more than six non-incapacitating episodes, nor did he demonstrate any signs or symptoms of chronic sinusitis such as near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, purulent discharge, and crusting.  The VA outpatient treatment records also do not show that the Veteran had three or more incapacitating episodes of sinusitis in a twelve month period or more than six non-incapacitating episodes, nor did they show near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, purulent discharge, and crusting.

However, the Board finds that entitlement to a disability evaluation of 50 percent is warranted from June 6, 2014, the date the DBQ submitted by Dr. C.F. was received, which found that the Veteran had near constant sinusitis with symptoms of headaches, sinus tenderness, purulent discharge, and crusting.  The Board does note that the June 2016 VA examiner found no signs or symptoms of chronic sinusitis, suggesting an improvement in the Veteran's symptoms, and has considered whether another staged rating would be appropriate.  However, the Veteran testified at his March 2017 hearing that he suffers from daily sinus pain and frequent sinus headaches.  Thus, affording the Veteran the benefit of the doubt, the Board finds that any improvement in the Veteran's condition noted in June 2016 was temporary and that overall, his service connected sinusitis has most closely approximated the criteria for a 50 percent evaluation from June 6, 2014.

For the all the above evidence, entitlement to a disability evaluation in excess of 10 percent before June 6, 2014 for sinusitis and residuals of a septorhinoplasty is denied, but entitlement to a disability evaluation of 50 percent is granted from June 6, 2014.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Board has considered the Veteran's claim(s) and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to a disability evaluation in excess of 10 percent before June 6, 2014 for sinusitis and residuals of a septorhinoplasty is denied.

Entitlement to a disability evaluation of 50 percent for sinusitis and residuals of a septorhinoplasty is granted from June 6, 2014.  




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


